DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, it appears a typographical error has occurred, however it is unclear what the correct language of the claim should be.  As best understood by the Examiner, and interpreted herein for examination, the claim should read “further comprising generating the modified treatment plan is response to the determination”.  Clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method comprising the steps of “identifying a treatment plan”, “identifying a stage of the treatment plan at which to assess the treatment plan”, “generating a comparison of the models”, “detecting positional differences” between the models and “making a determination” to modify the model to correct the plan, which amounts to a mental process. Additionally, the steps of “obtaining a plan model” and “obtaining a tracking model” are also directed to a generic analysis step which can be performed in the mine (e.g. looking at the images and comparing them).  As such, the claim is wholly directed to the judicial exception as the claim as a whole is directed to a mental process.  This judicial exception is not integrated into a practical application because there are no steps or devices listed; only mental processes are recited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Regarding the dependent claims, claims 2, 3 and 5 merely further define the steps of obtaining the models or provide further details regarding the models.  Claims 6-14 and 17 merely further describe the comparing steps.  Claim 15 merely further describes the detecting step.  Claims 16 and 18-20 merely describe additional features of the generated modified treatment plan.  No steps of any of the dependent claims a) further list any limitations which are not mental processes and/or further describing the mental processes of claim 1, b) do not integrate the judicial exception into practical application and c) do not include additional elements that amount to significantly more than the judicial exception.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3 and 6-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Choi et al (US 2005/0048432).
Regarding claim 1, Choi et al discloses a method comprising identifying a treatment plan for a patient's teeth, the treatment plan providing one or more treatment outcomes for a dental condition associated with the patient's teeth (see abstract, [0007], [0009], [0012], [0031], [0028], [0038]-[0039], [0049]-[0050],[0062],[0069]); identifying a stage of the treatment plan at which to assess the treatment plan for a corrective action (see [0069],[0049]-[0050] and citations above); obtaining a plan model of the patient's teeth, the plan model providing a planned arrangement of the patient's teeth at the identified stage of the treatment plan (e.g. target stage, see [0049]); obtaining a tracking model of the patient's teeth, the tracking model representing an actual arrangement of the patient's teeth at the identified stage of the treatment plan (e.g. initial position or deviation stage, actual position, see [0049]), wherein obtaining the tracking model comprises processing a scan of impressions of the patient’s teeth, the impressions representing the actual arrangement of the patient’s teeth at the identified stage of the treatment plan (see [0038]-[0042]; additionally [0008]-[0009], [0034], [0038] and [0041] disclosing scanning impressions); generating a comparison of one or more anatomical reference shapes and one or more surface features on the plan model with corresponding one or more anatomical reference shapes and one or more surface features on the target model (e.g. when using teeth to align models; teeth comprise shapes and surface features, see [0046]-[0048], [0057]-[0058], [0068], [0008], [0011], [0034], [0042]-[0045] and citations above); detecting one or more positional differences between the planned arrangement and the actual arrangement based on the comparison (see abstract and citations above); and making a determination whether or not to generate a modified treatment plan (e.g. MCC ADF, see citations above and additionally below) based on the one or more positional differences (see [0049]-[0050] and citations above; for claim interpretation any deviation in the plan is interpreted as grounds for making the determination to generate the modified plan as explained above; e.g. a zero tolerance condition), wherein the modified treatment plan restages the treatment plan from the actual arrangement towards the one or more treatment outcomes (see [0012], [0050], [0062], claims 11, 16 and 17; treatment plan is restaged at least to some degree since additional stages are added to move the treatment back on track and move towards the outcome, see citations above).
Choi additionally discloses wherein the plan model comprises a three-dimensional (3D) virtual model of the patient's teeth representing the planned arrangement of the patient's teeth at the identified stage of the treatment plan (see citations above; per claim 2); wherein obtaining the tracking model comprises processing a progress scan representing the actual arrangement of the patient's teeth at the identified stage of the treatment plan (e.g. scan based on impressions of the teeth, see citations above; per claim 3); wherein the one or more anatomical reference shapes comprises one or more buccal ridge shapes (e.g. outer surfaces of teeth (molars for example) are used as reference shapes, which include the buccal ridge shape of the tooth; see citations above; per claim 6); wherein generating the comparison comprises iteratively minimizing distances between points on a surface of the plan model and corresponding points on the target model (see [0043] and citations above; per claim 7); wherein generating the comparison comprises iteratively minimizing distances between teeth represented in the plan model and corresponding teeth represented in the target model (see [0043] and citations above; per claim 8); wherein generating the comparison comprises using a two level, three-dimensional (3D) array to iterative minimize distances between teeth represented in the plan model and corresponding teeth represented in the target model (see [0043]-[0044], [0068]-[0069]; teaches using first and second (two level) alignment array in 3 dimensions to describe the movement; per claim 9); wherein generating the comparison comprises aligning the one or more anatomical reference shapes of the plan model with the corresponding one or more anatomical reference shapes of the tracking model (e.g. teeth, see citations above; per claim 10); wherein generating the comparison comprises aligning the one or more surface features of the plan model with the corresponding one or more surface features of the tracking model (e.g. tooth structures; see citations above; per claim 11); wherein generating the comparison comprises matching one or more individual teeth represented on the plan model with corresponding one or more teeth represented on the tracking model (see citations above; per claim 12); wherein generating the comparison comprises rejecting outlier point pairs (see [0059]; points user does not want to use are considered outliers for interpretation; per claim 13); wherein generating the comparison comprises comparing representations of one or more stationary elements in the plan model and the target model (e.g. stationary teeth or rugae, citations above; per claim 14); wherein detecting the one or more positional differences comprises computing tooth movements relative to an occlusal plane and an archform associated with the patient's teeth (e.g. plan model is an archform associated with patient's teeth, the top of which corresponds to an occlusal plane; movement implicitly computed relative thereto, see citations above; per claim 15); wherein making the determination whether or not to generate the modified plan comprises: making a first determination whether or not the one or more positional differences satisfy a condition indicating a need to modify the treatment plan; and making a second determination whether or not to make a modification to the treatment plan based on the first determination (e.g. as noted above any difference is interpreted as satisfying condition indicating a need, and second determination is made to modify if any difference is found; see citations above; per claim 16); wherein generating the comparison comprises minimizing an error metric of a point pair associated with the one or more surface features (see citations above; per claim 17); further comprising generating the modified plan in response to the determination (e.g. correction path/plan, MCC ADF, citations above; per claim 18); wherein the modified plan comprises a prescription to use a different aligner different from the aligner recommended by the treatment plan for the next stage of treatment (e.g. MCC ADF aligners; see [0012], [0050], [0062] and claims 11,16, and 17; per claim 19); and wherein the identified stage of the plan comprises an intermediate stage (see [0031], [0049]-[0050] and [0069], and citations above; per claim 20).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al in view of Rubbert et al (US 2006/0079981 A1).
Regarding claim 5, Choi et al does not explicitly teach that the tracking model is unsegmented.  
Rubbert et al (US 2006/0079981), however teaches that models of teeth may be provided either as segmented or unsegmented based on the scanning method desired and used (see [0389]-[0397]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Choi to include Rubbert's teaching of providing unsegmented models, at least initially, as such modification would provide faster processing and allow for one pass scanning from an impression (Rubbert [0397]).  It is noted that should Choi be modified to at least initially use Rubbert's unsegmented models, the models could still be segmented at a later time if so desired.
Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.
Briefly, the Examiner notes that the arguments only allege that Choi does not disclose the newly added claim limitations; however the Examiner disagrees based on the explicit explanation and citations relied on as explained above.  Additionally, the Examiner notes that the claimed term of “restaging” is broad enough to encompass all potential corrective treatments as shown in Figs. 24a-c as at least some stages would be modified, added and/or deleted, including the final or any intermediate position, to arrive at a planned outcome.  Further when Choi’s MCC ADF file is generated based on a later stage of treatment, by the time the treatment is “back on track”, the embodiment of Fig. 24a (or 24b or c) can be realized.  Therefore, Applicant’s arguments have been fully considered but they are respectfully not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 6371761 teaches a computer method which aligns and separates teeth models based on comparison of physical surfaces thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772